In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00197-CR



               KEITH DAVIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 29,282




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION
       Keith Davis has filed a motion to dismiss his appeal. The motion was signed by both Davis

and his counsel in compliance with Rule 42.2(a) of the Texas Rules of Appellate Procedure. See

TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the motion.

       Accordingly, we dismiss this appeal.




                                                Ralph K. Burgess
                                                Justice



Date Submitted:       April 18, 2016
Date Decided:         April 19, 2016

Do Not Publish




                                               2